Citation Nr: 1504845	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  13-00 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lumbosacral spine strain, to include as secondary to the service-connected disabilities of osteochondritis dessicans, left knee, post-operative, and right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1980 through October 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
June 2011 decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in St Louis, Missouri.

This case has come before the Board previously.  In June 2014, the Board ordered remand to obtain an additional VA medical opinion.

As discussed further below, the Board concludes that an additional remand is required in this case, as the agency of original jurisdiction (AOJ) has not substantially complied with the Board's remand directives in their entirety.  Such compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2014 remand order, the Board instructed the RO to obtain an addendum medical opinion from the December 2010 VA examiner or a suitable substitute.  The examiner was instructed to review the Veteran's VA claims file, and then indicate whether it was as likely as not that the Veteran's lumbosacral spine strain was caused or aggravated by his service-connected osteochondritis dessicans of the left knee or right knee strain.  The examiner was also instructed to indicate whether it was as likely as not that the Veteran's lumbosacral spine strain began during, or was otherwise linked to, military service.  The Board directed the examiner to address in-service treatment for back pain, to include treatment related to a motor vehicle accident in May 1988.

A substitute VA medical professional produced two opinions on remand, in July and December 2014.  The July 2014 opinion indicated that the Veteran's lumbar spine strain was less likely than not proximately due to or the result of his service-connected knee disabilities.  The December 2014 opinion indicated it was less likely than not that the Veteran's lumbar spine strain had been aggravated by his service-connected knee disabilities.  

Neither of the two VA medical opinions produced on remand indicated whether it was as likely as not that the Veteran's lumbosacral spine strain began during, or was otherwise linked to, military service.  Nor did either opinion address in-service treatment for back pain, to include treatment related to a motor vehicle accident in May 1988.  The Board concludes that the RO has not substantially complied with its directive to obtain a VA medical opinion regarding the in-service incurrence of lumbosacral spine strain, including discussion of in-service treatment for back pain.  The RO must, therefore, obtain an addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion as to whether it is at least as likely as not (50) percent probability or more) that the Veteran's lumbosacral spine strain began during service, or is otherwise linked to service.  In doing so, the VA medical professional should address in-service treatment for back pain, to include treatment related to a motor vehicle accident in May 1988.

The claims file and a copy of this remand should be provided to the VA medical professional for review.  The medical professional must review the claims file and remand order, and that review must be noted in the report.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA medical professional should explain why it would be speculative to respond.

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




